DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 11 to recite “using an electronic processor comprising a server computer and a mobile device including a display and a camera”, which attempts to claim portions of claim 16 which recited “wherein the electronic processor comprises a server computer used to perform the CV processing to align the authored AR content with the live video feed produced by the camera and a processor of the mobile device used to display on the display”.  Examiner notes however, Applicant’s specification fails to disclose an electronic processor comprising a server and a mobile device, and further notes the server computer shown in figure 3, 100, is separate from the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey et al., U.S. Patent Publication Number 2011/0164163 A1, in view of Wright, JR. et al., U.S. Patent Publication Number 2019/0370544 A1.

Regarding claim 1, Bilbrey discloses an augmented reality (AR) based servicing guidance device comprising: a mobile device including a display and a camera (figure 4, paragraph 0038, device can include memory interface, one or more processors and/or peripherals interface; paragraph 0037, display; paragraph 0043, camera subsystem 420 and optical sensor 422); and an electronic processor programmed to perform computer vision (CV) processing to align AR content with a live video feed captured by the camera of the mobile device and to display on the display of the mobile device the AR content aligned with the live video feed (paragraph 0019, overlaying the information layer onto live video; paragraph 0023, generating overlays that align correctly with objects in the live video).
	However it is noted that while Bilbrey discloses overlaying and aligning AR content with a live video feed including paragraph 0041, positioning information can be received by device, derive positioning information, 
Wright discloses paragraph 0100, the virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping (SLAM) system, a scene or object specific tracker, given this data as well as data about the user’s actions, e.g. where the user looked and/or drew annotations, certain embodiments may automatically select a set of views that provide coverage of an object with which the local user is interacting.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the mapping of a target location of the positioning of computer vision processing or placement as disclosed by Bilbrey, the SLAM as disclosed by Wright, as an alternative means to automatically select a set of views that provide coverage of an object to provide tracking and drawn annotations.

Regarding claim 2, Bilbrey discloses wherein the aligned AR content includes a marker aligned with a location of interest (LOI) identified in the live video feed by the CV processing (paragraph 0019, to assist in overlay 

Regarding claim 3, Bilbrey discloses wherein the aligned AR content includes an annotation aligned with a location of interest (LOI) identified in the live video feed by the CV processing (paragraph 0017, annotation can include text, images, or references to other information, the annotations can be displayed proximate to the corresponding objects in live video).

Regarding claim 4, Bilbrey discloses wherein the annotation is a part number annotation, a computer aided design (CAD) drawing or CAD drawing portion, or a CAD animation (paragraph 0020, information layer can include part numbers).

Regarding claim 5, it is noted that Bilbrey discloses paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video.  

Wright disclose paragraph 0025, computing device may be a smartphone, a tablet, smartwatch, another wearable computing device type; paragraph 0071, in certain embodiments a remote assistance system includes an HMD worn by the local user, the local user is able to see what the remote individual is doing, e.g. adding annotations or other instructions, and is able to immediately respond to the feedback, and paragraph 0072, include a HMD worn by the user, the local user experience may be improved by the remote communication session via, for example, freeing the user’s hands for interacting with objects in the environment; see also paragraph 0074, HMD hay have a front facing camera; paragraph 0083, displaying the annotations of the HMD anchored to objects in the environment tracked by the HMD.  
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the device capable of supporting AR display as disclosed by Bilbrey, the HMD as disclosed by Wright to allow a 

Regarding claim 6, Bilbrey discloses wherein: the mobile device comprises a cellular telephone (cellphone) or tablet computer in which the display is an opaque display disposed on a front side of the cellphone or tablet computer and the camera is a rear-facing camera arranged on an opposite backside of the cellphone or tablet computer (paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video); and the processor is programmed to display on the opaque display of the cellphone or tablet computer both the AR content aligned with the live video feed captured by the rear-facing camera and the live video feed as an underlay of the AR content (paragraph 0019, to assist in overlaying the information layer onto live video, which Examiner therefore interprets as the live video feed as being an underlay of the information layer).


Wright further discloses paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session; paragraph 0231, a rough preview or presentation of the environment, sharing video frame; also paragraph 0218.

Regarding claim 8, Bilbrey discloses wherein the electronic processor includes: a server computer programmed to perform the CV processing to align the AR content with the live video feed produced by the camera of the 

Regarding claim 10, Bilbrey discloses further comprising: a computer programmed to perform CV processing to generate the AR content by operations including aligning the AR content with recorded video of a service call including aligning at least a portion of the AR content with at least one location of interest (LOI) identified in the recorded video of the service call by a user input (paragraph 0028, can capture a live video of an engine of a car or other vehicle and the parts of the engine can be recognized from the live video, an information layer can be generated and combined with the live 

Regarding claim 11, Bilbrey discloses an augmented reality (AR) based servicing guidance method comprising: using a computer, authoring AR content including the operations of receiving user input at the computer identifying at least one location of interest (LOI); and using an electronic processor and a mobile device including a display and a camera, presenting the authored AR content including performing computer vision (CV) processing using the electronic processor to align the authored AR content with a live video feed produced by the camera of the mobile device and displaying on the display of the mobile device the authored AR content aligned with the live video feed (paragraph 0028, can capture a live video of an engine of a car or other vehicle and the parts of the engine can be recognized from the live video, an information layer can be generated and combined with the live video, a car mechanic can hold device over a car engine and outline identify parts and providing excerpts from a repair manual or schematics can be displayed). 
However it is noted that Bilbrey fails to specifically disclose in recorded video of a service call and performing computer vision (CV) processing to align AR content with the recorded video of the service call including aligning 
	Wright discloses identifying at least one location of interest (LOI) in recorded video of a service call and performing computer vision (CV) processing to align AR content with the recorded video of the service call including aligning a portion of the AR content with the at least one LOI 
(paragraph 0112, AR may be configured to record images, video, and/or annotations for concurrent communication to a remote system for display for subsequent access and viewing by the remote system, while also creating a recording for later view; paragraph 0116); using an electronic processor comprising a server computer and a mobile device including a display and a camera (Paragraph 0018, various method and portions thereof may be performed on one or more of the various computing devices, on a cloud, network-based server, on a local or remote user’s computing device and various combination thereof; paragraph 0027, computer may operate in a networked environment, remote computer may include a personal computer, server, router, network PC a peer device or the like); and using an electronic processor of the mobile device, transmitting the live video feed to the server computer (paragraph 0161, communication unit allows multiple user to 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the aligned AR content as disclosed by Bilbrey, the recorded video as disclosed by Wright, to create recordings for later viewing to allow a user to access the recorded images, videos or annotations at one’s convenience.

Regarding claim 12, Bilbrey discloses wherein the portion of the AR content (80) aligned with the at least one LOI includes one or more of a part number annotation, a computer aided design (CAD) drawing annotation, and a CAD animation annotation (paragraph 0020, information layer can include part numbers).



Wright further discloses paragraph 0052, the remote user may receive other information from the local user’s electronic device, this information may include information associated with the object such as part number; historical information associated with the object such as past communications sessions for help or service; paragraph 0098, allow the local user to share a rough representation of the environment with the remote individual, allowing the remote individual to navigate freely in the virtual representation and annotate anywhere within that environment; paragraph 0099, certain action may indicate that a particular area or perspective is of interest and relevant to the task at hand.

Regarding claim 13, it is noted that Bilbrey discloses paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video.  
However it is noted that Bilbrey fails to disclose wherein the mobile device comprises a heads-up display (HUD) in which the display is a 
Wright disclose paragraph 0025, computing device may be a smartphone, a tablet, smartwatch, another wearable computing device type; paragraph 0071, in certain embodiments a remote assistance system includes an HMD worn by the local user, the local user is able to see what the remote individual is doing, e.g. adding annotations or other instructions, and is able to immediately respond to the feedback, and paragraph 0072, include a HMD worn by the user, the local user experience may be improved by the remote communication session via, for example, freeing the user’s hands for interacting with objects in the environment.  
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the device capable of supporting AR display as disclosed by Bilbrey, the HMD as disclosed by Wright to allow a computing device capable of supporting AR display which may be wearable by a user to allow an individual remote assistance with a wearable device to allow a user hands free interaction to immediately respond to the feedback as one of ordinary skill in the art would appreciate.

Regarding claim 14, Bilbrey discloses wherein the mobile device (30) comprises a cellular telephone (cellphone) or tablet computer in which the display is an opaque display disposed on a front side of the cellphone or tablet computer and the camera is a rear-facing camera arranged on an opposite backside of the cellphone or tablet computer, and the presenting of the authored AR content includes: displaying on the opaque display of the cellphone or tablet computer both the AR content aligned with the live video feed (96) captured by the rear-facing camera and the live video feed as an underlay of the AR content (paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video; and further discloses paragraph 0019, to assist in overlaying the information layer onto live video, which Examiner therefore interprets as the live video feed as being an underlay of the information layer).

Regarding claim 15, Wright discloses further comprising: using the electronic processor and the mobile device, performing a servicing preview by performing the CV processing to align the authored AR content with preview video substituted for the live video feed produced by the camera of 

Regarding claim 16, Wright discloses wherein the AR based service guidance method further comprises: communicating the live video feed from the mobile device to the server computer (paragraph 0074, communication interface that allows the device to communicate with a second device; paragraph 0112, an AR or VR session may be generated based on a live or current issue being faced); and communicating the authored AR content aligned with the live video feed from the server computer to the mobile device (paragraph 0114, allow the user to communicate with the expert user and get help using AR or VR, the communication may consist of a video communication, allowing the expert to see in real time the same environment as the user and data communication, via which content overlaid over the video communication such as annotations, may be displayed for both the expert user and the user).

Regarding claim 17, Wright discloses wherein: the CV processing  performed to align the AR content with the recorded video of the service call comprises Simultaneous Location and Mapping (SLAM) processing (paragraph 0118, recorded sessions can be used in conjunction with object recognition and/or SLAM to overlay recorded annotations over video captured from a new environment); and the CV processing performed to align the authored AR content with a live video feed produced by the camera of the mobile device comprises SLAM processing (paragraph 0178SLAM provide tracking of the user device relative to the environment, this localization and mapping may be used to generate a rough 3D reconstruction).

Regarding claim 18, it is rejected based upon similar rational as above. Bilbrey discloses an augmented reality (AR) content authoring device for authoring AR content for servicing guidance, the device comprising: a computer (device 100); and a non-transitory storage medium storing instructions readable and executable by the computer to perform an AR content authoring method including: receiving user input at the computer identifying at least one location of interest (paragraph 0028, can capture a live video of an engine of a car or other vehicle and the parts of the engine can be recognized from the live video, an information layer can be generated 
Wright further discloses an augmented reality (AR) content authoring device for authoring AR content for servicing guidance, the device comprising: a computer (device 210); and a non-transitory storage medium storing instructions readable and executable by the computer to perform an AR content authoring method including: receiving user input at the computer identifying at least one location of interest (LOI) in recorded video of a service call (figures 6B-6E); and performing computer vision (CV) processing to align AR content with the recorded video of the service call including aligning a portion of the AR content with the at least one LOI (paragraph 0112, AR may be configured to record images, video, and/or annotations for concurrent communication to a remote system for display for subsequent access and viewing by the remote system, while also creating a recording for later view; paragraph 0116).

Regarding claim 19, Bilbrey discloses wherein the receiving of user input identifying at least one LOI includes: receiving the user input in the recorded video of the service call wherein CV processing is performed by the computer to detect a user operation captured by the recorded video which indicates at least one LOI in the recorded video (paragraph 0029, live video 

Regarding claim 20, Wright disclose wherein the CV processing (54) comprises Simultaneous Location and Mapping (SLAM) processing (paragraph 0100, the virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping (SLAM) system, a scene or object specific tracker, given this data as well as data about the user’s actions, e.g. where the user looked and/or drew annotations, certain embodiments may automatically select a set of views that provide coverage of an object with which the local user is interacting; paragraph 0164, SLAM may be used).

Regarding claim 21, Bilbrey discloses wherein the AR content authoring method further comprises storing the recorded video of the service call and the aligned AR content as one of: a maintenance procedure AR library component including preview video, or an AR service log entry including the recorded video and the aligned AR content stored in an 
Wright discloses paragraph 0218, a help session where a helper is helping someone else to do a sequence of steps; the session may be replayed as a step by step instructions including verbal help plus the annotations.

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.
Applicant argues the content of the Provisional Application 62/512,696 of the prior art Wright, JR. et al. 2019/0370544 A1.  Examiner has maintains Wright discloses in provisional application the subject matter disclosed in U.S. Patent Publication 2019/0370544 A1. Wright qualifies as prior art as the effective filing data of the provisional application filed before Applicant’s filing date.  
Applicant argues the motivation in that neither Bilbrey nor Wright would need “an alternative means to automatically select a set of views that provide coverage to an object to provide tracking and drawn annotations”.  Examiner responds the prior art in the field of the endeavor is well known to . 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616